OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, with costs, and the arbitration award reinstated.
The question submitted for arbitration was: "Is a conviction or plea or charge of Driving while intoxicated required for the claimant to be excluded from benefits under Section 672 Subd 2(b) of the Insurance Law?” The arbitrator answered the question affirmatively and we see no grounds to upset this determination. Section 672 of the Insurance Law provides that "An insurer may exclude from coverage required by subdivision one a person who * * * (b) is injured as a result of operating a motor vehicle while in an intoxicated condition * * * (within the meaning of section eleven hundred ninety-two of the vehicle and traffic law)”. Since section 1192 of the Vehicle and Traffic Law makes operating a motor vehicle while intoxicated a misdemeanor, we do not find the decision of the arbitrator, requiring a conviction or guilty plea to a charge under that section so irrational as to warrant vacatur. It is noted that the arbitrator’s decision has no necessary *1042precedential effect since it does not construe the statute but merely resolves its application as between the parties to the arbitration. In addition it would seem most inappropriate to criticize the arbitrator for determining the very question presented to him for resolution by the parties.